Case 5:19-mj-01983 Document 1 Filed on 08/25/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

 

 

 

United States of America )
Vv. }

Hector Manuel COC-Paop ) Case No.
)
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 24, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Guatemala, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Hebbronville, Texas the said Defendant having not obtained the consent
of the Attorney General of the United States (prior to March 1, 2003) or of the Secretary of
the Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United
States Code, Sections 202 and 557) for the reapplication by the said Defendant for
admission into the United States.

This criminal complaint is based on these facts:

On or about August 24, 2019 the defendant Hector Manuel COC Pop was apprehended near Hebbronville, Texas. After a brief
interview it was determined that, Hector Manuel COC Pop was an undocumented alien from Guatemala and subsequently placed
under arrest. Further investigation revealed that Hector Manuel COC Pop was previously REMOVED from the United States on
02/21/2018 at NEW ORLEANS, LA. There is no record that Hector Manuel COC Pop has applied for or received permission from
the Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[_]continued on the attached sheet. /S/Joshua Steele

Complainant's signature

 

Joshua Steele Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: August 26, 2019

 

Judge 's signature

City and state: | Laredo, Texas Diana Song Quiroga __U.S. Magistrate Judge
Printed name and title

 
